DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Following the 4/1/2020 preliminary amendment, claims 1-35 are canceled. Claims 36-60 are newly presented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 38 and 42 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Regarding claim 38, “the partially transmitted light beam” lacks antecedent basis; also its two uses appear to be directed to different beams. Clarification is required.
Regarding claim 42, recitation of a broad limitation followed by a preferred narrower limitation renders the claim scope unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	The following documents may be referred to:
	D1 (WO 2017/137127 A1, of record)
	D2 (US 20150219842 A1, of record)
	D3 (US 20090116790 A1)
	D4 (US 8765360 B2)

Claims 36-47 and 55-60 rejected under 35 U.S.C. 102(a)(1) as being anticipated by D1.
Regarding claim 36, D1 teaches a resonant waveguide grating (optical combiner 1), defining a first side (1a) and a second side (1b) opposite to said first side, said resonant waveguide grating comprising: 
- a substrate layer (4) defining a first substrate surface (4a) and a second substrate surface (4b) facing said first substrate surface (Claim 1); 
- a waveguiding layer (20), having a first waveguiding surface (22 and 24) and a second waveguiding surface (23 and 25), arranged on said substrate layer (Claim 1), and having a Claim 1) defined in the direction perpendicular to said first waveguiding surface (Claim 1), 
- a plurality of subwavelength structures (p. 23, ll. 15 – p. 24, ll. 21; Figs. 4a, 5a-5e), 
wherein: 
- said waveguiding layer is configured to guide at most ten wave-guided light modes in a predetermined wavelength range (Claim 1, visible range); 
- said plurality of subwavelength structures comprises at least two adjacent grooves defining each a groove center and comprises at least two adjacent ridges defining each a ridge center (Fig. 1), said two adjacent grooves having a subwavelength distance between their centers being different from the subwavelength distance between the centers of said two adjacent ridges (d1 the groove distance vs. d2 the ridge distance); 
- said plurality of subwavelength structures are arranged to be in optical communication (Claim 1) through said waveguiding layer which permittivity function and the dimension and orientation of said plurality of subwavelength structures are chosen so that the plurality of subwavelength structures couples resonantly, by diffraction, into said waveguiding layer at least an incoupled portion (10b) of an incident light beam (10a), provided by a light emitter (110) into at least one of said at most ten wave-guided modes of the waveguiding layer (Claim 1), 
- said plurality of subwavelength structures are configured to couple out (Claim 1) of said waveguiding layer resonantly by diffraction, an outcoupled fraction (10c) of said at least an incoupled portion (10b); 
- said outcoupled fraction of said at least incoupled portion has a predetermined central wavelength lambda naught (lambda) in said predetermined wavelength range and has a predetermined spectral width (delta lambda), said outcoupled fraction being a diffracted part of the incident light beam (sequitur).
Regarding claim 37, D1 teaches the resonant waveguide grating according to claim 36, and further discloses wherein one of said adjacent grooves is situated between said adjacent ridges (Fig. 1 and 4a).
Regarding claim 38, D1 teaches the resonant waveguide grating according to claim 36, and further discloses wherein the outcoupled fraction is directed away from the partially transmitted light beam of said incident light beam by the waveguiding layer and from the partially reflected light beam of said incident light beam by the waveguiding layer (coupling i.e. direction necessarily directing the beams away from incidence, see also Fig. 8b, showing partial transmission and coupling of incident and world light).
Regarding claim 39, D1 teaches the resonant waveguide grating according to claim 36, and further discloses wherein at least two grooves and/or at least two ridges have different shapes and/or dimensions (Fig. 4a).
Regarding claim 40, D1 teaches the resonant waveguide grating according to claim 36, and further discloses wherein the waveguiding layer has a mean refractive index higher than the refractive index of said substrate layer in at least a portion of the spectrum of said incident light beam (p. 23, ll. 23-25).
Regarding claim 41, D1 teaches the resonant waveguide grating according to claim 36, and further discloses wherein the waveguiding layer is made of a material comprising at least a dielectric or a semiconductor material (p. 25, ll. 21-29).
Regarding claim 42, D1 teaches the resonant waveguide grating according to claims 41, further discloses wherein the dielectric material or semiconductor has an optical index higher than the refractive index of said substrate layer in at least a portion of the spectrum of said incident light beam (p. 23, ll. 23-25), preferably higher by at least 0.1 (in view of p. 23, ll. 23-25, setting an operable refractive index difference between substrate and waveguide is immediately recognized since total internal reflection in the waveguide  is disclosed).
Regarding claim 43, D1 teaches the resonant waveguide grating according to claim 36, and further discloses wherein the waveguiding layer comprises to at least one of the sides of the waveguiding layer at least two layers made of different materials (Figs. 3a-3h, p. 20, ll. 5-10 and p. 21, ll. 24 – p. 23, ll. 5).
Regarding claim 44, D1 teaches the resonant waveguide grating according to claim 36, and further discloses comprising a plurality of subwavelength structures in which the at least two grooves and the at least two ridges have a binary shape, or a sinusoidal shape, or a triangular shape or a slanted shape (Figs. 5a-5e).
Regarding claim 45, D1 teaches the resonant waveguide grating according to claim 36, and further discloses wherein said waveguiding layer is substantially conformal to the shape of the plurality of the subwavelength structures (Figs. 4 and 5, p. 22, ll. 16-19).
Regarding claim 46, D1 teaches the resonant waveguide grating according to claim 36, and further discloses wherein said waveguiding layer comprises at least one set of a plurality of adjacent subwavelength structures having a spatial Fourier transform containing at least two distinct effective spatial frequency components (Figs. 4a, 4b, Fourier transforms between either two different adjacent sinusoidal forms or adjacent sinusoidal and flat portions, the spatial frequency being distinct between the left and right gratings).
Regarding claim 47, D1 teaches the resonant waveguide grating according to claim 46, Applicant’s description indicates that the equivalent spatial period is ten times smaller than said predetermined wavelength lambda0 when the two distinct effective spatial frequency components are larger than one tenth of the spatial frequency 1 / lambda0.
D1 further discloses subwavelength grating periods that are one third of the wavelength (p. 23, ll. 15-25), i.e. is 3 times smaller than the predetermined wavelength. Thus D1 discloses that the spatial frequency components are larger than one tenth (that is, one third) of the spatial frequency 1 / lambda0 of said predetermined wavelength.
Regarding claim 55, D1 teaches the resonant waveguide grating according to claim 36, and further discloses wherein said plurality of subwavelength structures are non-homogeneous at a super-wavelength scale (Figs. 13-16, p. 18, ll. 18-28).
Regarding claim 56, D1 teaches the resonant waveguide grating according to claim 55, and further discloses wherein said plurality of subwavelength structures has a spatial gradient of at least one of their structural parameters (Fig. 16, p. 34, ll. 24-25).
Regarding claim 57, D1 teaches the diffractive optical combiner comprising at least one resonant waveguide grating according to claim 36 (Abstract, Fig. 8a).
Regarding claim 58, D1 teaches the diffractive optical coupler comprising at least one resonating waveguide grating according to claim 36 (Abstract, Fig. 8a).
Regarding claim 59, D1 teaches the near-eye display apparatus comprising at least one resonating waveguide grating according to claim 36 (“near eye display apparatus 100”, and Figs. 8a and 8b).
Regarding claim 60, D1 teaches a near-eye display apparatus (Fig. 1) comprising 
at least one diffractive optical combiner (1) or one diffractive optical coupler (23), the diffractive optical combiner comprising 
at least one resonant waveguide grating (25) defining a first side and a second side opposite to said first side (Figs. 1, 5a-5e, defined in the common waveguiding layer 20), said resonant waveguide grating comprising: 
4) defining a first substrate surface (4a) and a second substrate surface (4b) facing said first substrate surface (Claim 1); 
- a waveguiding layer (20), having a first waveguiding surface (22 and 24) and a second waveguiding surface (23 and 25), arranged on said substrate layer (Claim 1), and having a predetermined permittivity function (Claim 1) defined in the direction perpendicular to said first waveguiding surface (Claim 1), 
- a plurality of subwavelength structures (p. 23, ll. 15 – p. 24, ll. 21; Figs. 4a, 5a-5e), 
wherein: 
- said waveguiding layer is configured to guide at most ten wave-guided light modes in a predetermined wavelength range (Claim 1, visible range); 
- said plurality of subwavelength structures comprises at least two adjacent grooves defining each a groove center and comprises at least two adjacent ridges defining each a ridge center (Fig. 1), said two adjacent grooves having a subwavelength distance between their centers being different from the subwavelength distance between the centers of said two adjacent ridges (d1 the groove distance vs. d2 the ridge distance); 
- said plurality of subwavelength structures are arranged to be in optical communication (Claim 1) through said waveguiding layer which permittivity function and the dimension and orientation of said plurality of subwavelength structures are chosen so that the plurality of subwavelength structures couples resonantly, by diffraction, into said waveguiding layer at least an incoupled portion (10b) of an incident light beam (10a), provided by a light emitter (110) into at least one of said at most ten wave-guided modes of the waveguiding layer (Claim 1), 
- said plurality of subwavelength structures are configured to couple out (Claim 1) of said waveguiding layer resonantly by diffraction, an outcoupled fraction (10c) of said at least an incoupled portion (10b); 
lambda) in said predetermined wavelength range and has a predetermined spectral width (delta lambda), said outcoupled fraction being a diffracted part of the incident light beam (sequitur); and 
the diffractive optical coupler comprising at least one resonating waveguide grating (23) defining a first side and a second side opposite to said first side (Figs. 1, 5a-5e, defined in the common waveguiding layer 20), 
said resonating waveguide grating comprising: 
- a substrate layer (4) defining a first substrate surface (4a) and a second substrate surface (4b) facing said first substrate surface (Claim 1); 
- a waveguiding layer (20), having a first waveguiding surface (22 and 24) and a second waveguiding surface (23 and 25), arranged on said substrate layer (Claim 1), and having a predetermined permittivity function (Claim 1) defined in the direction perpendicular to said first waveguiding surface (Claim 1), 
- a plurality of subwavelength structures (p. 23, ll. 15 – p. 24, ll. 21; Figs. 4a, 5a-5e), 
wherein: 
- said waveguiding layer is configured to guide at most ten wave-guided light modes in a predetermined wavelength range (Claim 1, visible range); 
- said plurality of subwavelength structures comprises at least two adjacent grooves defining each a groove center and comprises at least two adjacent ridges defining each a ridge center (Fig. 1), said two adjacent grooves having a subwavelength distance between their centers being different from the subwavelength distance between the centers of said two adjacent ridges (d1 the groove distance vs. d2 the ridge distance); 
Claim 1) through said waveguiding layer which permittivity function and the dimension and orientation of said plurality of subwavelength structures are chosen so that the plurality of subwavelength structures couples resonantly, by diffraction, into said waveguiding layer at least an incoupled portion (10b) of an incident light beam (10a), provided by a light emitter (110) into at least one of said at most ten wave-guided modes of the waveguiding layer (Claim 1), 
- said plurality of subwavelength structures are configured to couple out (Claim 1) of said waveguiding layer resonantly by diffraction, an outcoupled fraction (10c) of said at least an incoupled portion (10b); 
- said outcoupled fraction of said at least incoupled portion has a predetermined central wavelength lambda naught (lambda) in said predetermined wavelength range and has a predetermined spectral width (delta lambda), said outcoupled fraction being a diffracted part of the incident light beam (sequitur).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1.
Regarding claim 48, D1 teaches a resonant waveguide grating according to claim 47, D1 does not explicitly show wherein one of said effective spatial frequency components is larger than the spatial frequency 1/k0 of said predetermined wavelength ko, more preferably both of said at least distinct effective spatial frequency components being larger than the spatial frequency 1/lambda0 of said predetermined wavelength lambda0.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The general conditions of the waveguide grating having two spatial frequencies are detailed by D1 above. Benefit of optimizing  the size of the grating spatial period vis-à-vis spatial frequency components of D1 include preventing non-guided diffraction (p. 7, ll. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized the subwavelength spatial frequency components of D1 to be larger than the spatial frequency of the predetermined wavelength for the purpose of preventing non-guided diffraction and thereby achieved the claimed range.

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of D2.
Regarding claim 52, D1 teaches the resonant waveguide grating according to claim 48,  but does not explicitly show wherein said set of a plurality of subwavelength structures couples resonantly into said waveguiding layer said incoupled portion of an incident light beam by diffraction, according to a diffraction order N being at least two or below minus two of said spatial period.
In an analogous field of endeavor toward coupling with subwavelength diffraction gratings, D2 explicitly shows wherein said set of a plurality of subwavelength structures couples resonantly into said waveguiding layer said incoupled portion of an incident light beam by diffraction, according to a diffraction order N being at least two or below minus two of said spatial period (Claims 21, 22, ¶52, coupling the second order diffracted light).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have followed the teachings of D2 to improve the coupling of D1 and attained a predictable diffraction result.

Claim 53 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 46 above, and further in view of D3 and D4.
Regarding claim 53, D1 teaches the resonant waveguide grating according to claims 46, but does not explicitly show wherein said portion comprising said set of a plurality of subwavelength structures has no local spatial periodicity.
In an analogous field of endeavor toward improving diffraction efficiency, D3 explicitly shows aperiodic arrays of sub-wavelength structures as a component of the grating (¶91). In an analogous field of endeavor toward guided wave diffractive devices, D4 explicitly shows sub-wavelength grating structures in which a medium has aperiodic modulation in its refractive index (C. 4, ll. 35-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized aperiodicity of the grooves and ridges of D1 according to the D3 and D4 with respect to subwavelength features of diffraction gratings for the purpose of e.g. preventing non-guided diffraction (D1, p. 7, ll. 1) and attaining a grating that varies over its dimensions without resorting to layers of varying thickness (D4, ¶91).
Regarding claim 54, D1 teaches the resonant waveguide grating according to claim 53, and further discloses wherein said portion comprising a set of a plurality of subwavelength structures having no local spatial periodicity comprises at least 8 ridges and 8 grooves, preferably more than 20 ridges and 20 grooves, more preferably more than 100 ridges and 100 grooves (Figs. 13-16).

Allowable Subject Matter
Claim 49-51 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 49, D1 teaches a resonant waveguide grating according to claim 46, but does not explicitly show wherein a portion comprises at least one set of a plurality of adjacent subwavelength structures having a local spatial periodicity, this local periodicity being defined in that the lateral and vertical the dimensions of said at least one set of a plurality of subwavelength structures does not vary by more than 10% in said portion.
Regarding claim 50 and 51, the dependent claims depend from a claim that recites allowable subject matter. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/               Primary Examiner, Art Unit 2872